Order of Disbarment From Practice of Law
Upon the petition of the Practice of Law Committee of the State Bar Association for an order disbarring Claude E. Petersen as an attorney at law, or otherwise disciplining him in accordance with Supreme Court Rule XXI (222 Minn, xxxix), and
Whereas the verified petition and accusation on file with this court charge that said Petersen has been guilty of serious acts of professional misconduct which, if true, disqualify him as an attorney at law, and
Whereas this court on December 21, 1959, issued an order providing that a copy of such order, together with a copy of said petition and accusation, be forthwith served upon the said Claude E. Petersen wherever he may be found, within or without the State of Minnesota, in a manner provided for in Rule XXI, and further providing that the said Claude E. Petersen plead or file his answer in duplicate to the said petition and accusation in the office of the clerk of this court in the State Capitol in the city of St. Paul, Minnesota, and serve a copy thereof upon the attorney for the petitioner at his office in the city of Minneapolis, within eight days after the service of such order, petition, and accusation, and
Whereas it appears that the said Claude E. Petersen admitted service on the original order, petition, and accusation on December 28, 1959; that on January 13, 1960, he signed a “Consent” in which he stated that he does not intend at this time or in the future to interpose an answer to' said accusation nor resist the action of the petitioner in its efforts to prove the facts as alleged and that be expressly consents to an order of the Supreme Court of the State of Minnesota disbarring him from the practice of law in said state;
*599Now Therefore, It Is Hereby Ordered that Claude E. Petersen be disbarred from the practice of law in all the courts of the State of Minnesota, and that his name be stricken from the roll of attorneys.
Let judgment be entered accordingly.
Dated January 18,1960.
BY THE COURT
Roger L. Dell Chief Justice